Citation Nr: 0639997	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-27 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed bipolar 
disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 2002 to 
April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision.  

The veteran testified before the RO's hearing officer in 
September 2005.  A transcript of that testimony is of record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was discharged from military service due to a 
diagnosed personality disorder.  

3.  The veteran's behavior during military service is shown 
to have been a manifestation of bipolar disorder, diagnosed 
at the time as adjustment disorder and personality disorder.  

4.  The evidence of record is not clear and unmistakable in 
showing that the bipolar disorder existed prior to his brief 
service and was not aggravated by service.  



CONCLUSION OF LAW

As the presumption of soundness is not rebutted, the 
veteran's disability manifested by a bipolar disorder is due 
to due to disease or injury that was incurred in his military 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

In view of the totally favorable disposition taken 
hereinbelow, the Board finds that further discussion of the 
notification and development action needed to render a fair 
decision is not required.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

There is no objective evidence of record showing that the 
veteran was identified with or treated for a psychiatric 
condition prior to service.  His pre-enlistment physical 
examination in October 2001 noted the psychiatric evaluation 
as "normal."  

The veteran was identified during basic training as having 
mental health issues.  He was diagnosed by an Air Force 
psychiatrist in March 2002 with adjustment disorder 
(unspecified) and with personality disorder (not otherwise 
specified).   The Air Force medical evidence includes no 
finding regarding whether the condition preexisted military 
service.  

The veteran was administratively discharged from service in 
April 2002, having served less than one month of active duty.  

The private medical records from Hospital Episcopal Cristo 
Redentor, Hospital San Lucas, Community Behavioral Center, 
and Escuela de Medicina de Ponce show that the veteran was 
treated for diagnosed bipolar disorder beginning in August 
2002.  

A VA examiner in November 2002 confirmed a diagnosis of 
bipolar disorder, depressed.  

A VA medical reviewer stated in June 2003, based upon review 
of the service and post-service medical record, that the 
veteran's described behavior in service, diagnosed in service 
as adjustment disorder and personality disorder, was a 
manifestation of his subsequently-diagnosed bipolar disorder.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board finds that the opinion of the 
VA reviewer constitutes medical evidence that the veteran's 
bipolar disorder was present during his military service.  

The VA reviewer in June 2003 also stated that even though the 
veteran currently denied having had any psychiatric treatment 
or condition prior to military service, it was considered 
that the condition must have had some manifestation, in a 
less severe way, prior to military service.  

As noted above, 38 U.S.C.A. § 1111 provides that a veteran is 
presumed sound upon entrance into active duty except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment; in this case, no such conditions were noted at 
the time of the veteran's entrance into military service.  
 
To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches; since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003).  

The Board finds that the opinion of the VA reviewer cannot 
constitute clear and unmistakable evidence that the condition 
existed prior to service, since the opinion is speculative on 
its face (the condition "must have had some 
manifestation").  

Further, the VA reviewer's opinion does not serve to refute 
possible aggravation, and in fact supports the possibility of 
aggravation ("some manifestation, in a less severe way, 
prior to service").  

The veteran was subsequently examined by a VA psychologist in 
December 2005.  The examiner reviewed the claims file, 
conducted a thorough examination of the veteran, and noted 
his observations in detail.  The examiner diagnosed mixed 
bipolar disorder.  

The VA examiner stated that it could not be determined with 
any degree of certainty to what degree, if any, the disorder 
might be service related. The examiner noted that the 
veteran's one month of military service represented a very 
small window in which this type of mental illness might have 
emerged and that the veteran's statements suggest that his 
problems might have pre-existed the military to some degree.  
However, the examiner stated that no opinion could be offered 
regarding whether the bipolar disorder appeared to be service 
connected.  

The Board has carefully compared the findings of the December 
2005 VA examiner to those of the VA reviewer in June 2003.   
The earlier VA reviewer asserted that the veteran's bipolar 
disorder was present during military service; the later VA 
examiner did not specifically address that opinion, but 
rather stated a conclusion that no opinion could be offered 
in regard to service connection.  

Based on the evidence, the Board finds that the presumption 
of soundness applies and that the veteran's current bipolar 
disorder was present during his service.  

A veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in the 
induction physical examination or unless clear and 
unmistakable evidence shows that the condition preexisted 
service.  Junestrom v. Brown, 6 Vet. App. 264, 266 (1994).

The Board also finds that even if arguendo the veteran's 
bipolar disorder may have pre-existed military service, the 
evidence of record does not clearly and unmistakably refute 
the consequent presumption of aggravation.  The Board 
accordingly concludes that the criteria for service 
connection are met. 



ORDER

Service connection for a bipolar disorder is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


